Title: From Thomas Jefferson to John Bacon, 14 February 1807
From: Jefferson, Thomas
To: Bacon, John,Morton, Perez


                        
                            Gentlemen
                     
                            Washington Feb. 14. 1807.
                        
                        
                        I acknowledge, in the first moment it has been in my power, the reciept of your joint letter of Jan. 26. with
                            the Address of the two branches of the legislature of Massachusets, expressing their approbation of the proceedings of our
                            government. this declaration cannot fail to give particular and general satisfaction to our fellow citizens, and to
                            produce wholsome effects at home and abroad. the remarkeable union of sentiment which pervaded nearly the whole of the
                            states and territories composing our nation, was such indeed as to inspire a just confidence in the course we had to
                            pursue. yet something was sensibly wanting to fill up the measure of our happiness, while a member so important, so
                            esteemed as Massachusets had not yet declared it’s participation in the common sentiment. that it is now done, will be a
                            subject of mutual congratulation.
                        I am sensible that the terms in which you have been pleased to make this communication are not meerly those of official duty. I feel how much I am indebted to the kind
                            & friendly disposition they manifest; and I cherish them as proofs of an esteem highly valued.
                        Permit me, through you, to return to the two branches of the legislature the inclosed answer; and Accept the
                            assurances of my esteem and high consideration.
                        
                            Th: Jefferson
                            
                        
                     Enclosure
                                                
                            
                                Feb. 14. 1807.
                            
                            
                             It is with sincere pleasure that I receive, from the two branches of the legislature of Massachusets, an
                                Address, expressive of their satisfaction with the administration of our government. the approbation of my
                                constituents is truly the most valued reward for any services it has fallen to my lot to render them, their confidence
                                & esteem the greatest consolation of my life. the measures which you have been pleased particularly to note, I have
                                believed to have been for the best interests of our country. but far from assuming their merits to myself, they
                                belong, first, to a wise & patriotic legislature, which has given them the form & sanction of law, and next, to
                                my faithful & able fellow-labourers in the Executive administration. 
                             The progression of sentiment in the great body of our fellow citizens of Massachusets, and the
                                increasing support of their opinion, I have seen with satisfaction, and was ever confident I should see; persuaded
                                that an enlightened people, whenever they should view impartially the course we have pursued, could never wish that
                                our measures should have been reversed; could never desire that the expences of the government should have been
                                increased, taxes multiplied, debt accumulated, wars undertaken, & the tomahawk & scalping knife left in the hands
                                of our neighbors, rather than the hoe and plough.  in whatever tended to strengthen the republican features of our constitution, we could not fail to
                                expect from Massachusets, the cradle of our revolutionary principles, an ultimate concurrence: and, cultivating the
                                peace of nations, with justice and prudence, we yet were always confident that, whenever our rights would be to be
                                vindicated against the aggression of foreign foes, or the machinations of internal conspirators, the people of
                                Massachusets, so prominent in the military atcheivements which
                                placed our country in the right of self-government, would never be found wanting in their duty to the calls of their
                                country, or the requisitions of their government.
                             During the term, which yet remains, of my continuance in the station assigned me, your confidence shall
                                not be disappointed, so far as faithful endeavors for your service can merit it.
                             I feel with particular sensibility your kind expressions towards myself personally; and I pray that that
                                Providence, in whose hand are the nations of the earth, may continue towards ours his fostering care, & bestow
                                on yourselves the blessings of his protection and favour. 
                            
                                Th: Jefferson
                        
                            
                        
                    
               